Exhibit Execution Copy STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into on the day of November, 2009, by and among Abraxis Bioscience, LLC, a Delaware limited liability company (“Buyer”), Stalar 4, Inc., a Delaware corporation (the “Company”), Dr. Steven Fox (“Controlling Shareholder”) and the other holders of shares of Common Stock of the Company listed on Exhibit A (each, including the Controlling Shareholder, a “Seller” and, collectively, the “Sellers”). EXPLANATORY STATEMENT WHEREAS, Sellers desire to sell, and Buyer desires to acquire, one hundred percent (100%) of the issued and outstanding shares of Common Stock, par value $0.0001 per share, of the Company (the “Common Stock”), on the terms described below. NOW, THEREFORE, in consideration of the premises and the mutual covenants, conditions and promises hereinafter set forth, the parties hereto agree as follows: 1.DEFINITIONS. As used in this Agreement, the following terms shall have the meanings set forth below: “Ancillary Documents” means the documents being executed and delivered in connection with this Agreement and the transactions contemplated hereby. “Contract” means any agreement, contract, arrangement, understanding, obligation or commitment to which a party is bound or to which its assets or properties are subject, whether oral or written, and any amendments and supplements thereto. “Governmental Authority” means any nation or government, any foreign or domestic federal, state, county, municipal or other political instrumentality or subdivision thereof and any foreign or domestic entity or body exercising executive, legislative, judicial, regulatory, administrative or taxing functions of or pertaining to government, including any court. “Knowledge of the Company” means the knowledge of the Controlling Shareholder after reasonable inquiry and investigation. “Laws” means all laws, statutes, codes, regulations, ordinances, orders, decrees, rules, or other requirements with similar effect of any Governmental Authority. “Lien” means any lien, statutory or otherwise, security interest, mortgage, deed of trust, priority, pledge, charge, right of first refusal or other encumbrance or similar right of others, or any agreement to give any of the foregoing. 1 Exhibit Execution
